              EXHIBIT 1

                        Part 7




Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 1 of 52
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                               Page 1 of 51




    Home           Moments                                                                                       Have an account? Log in
                                                                        pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top      Latest     People      Photos     Videos   News       Broadcasts                                                                        


                                                      Pretzel Crisps® @PretzelCrisps · Apr 29                                                 
   Search filters · Show
                                                      #SundayFunday in snack form. Yes please! #InTheDeliChallenge
                                                      ow.ly/uvah30jsA1y

   New to Twitter?
   Sign up now to get your own
   personalized timeline!


                   Sign up



   New York trends
   Cesar Sayoc
   402K Tweets

   Mitchell Robinson
   Noah Vonleh                                                        5            7

   Steve Kerr                                         Pretzel Crisps® @PretzelCrisps · Apr 29                                                 
   Jeff Sessions                                      Replying to @crystal_leon
   18.9K Tweets
                                                      We love our furry fans!
   John Legend
   6,033 Tweets                                            1                       1

   Sen. Kamala Harris
   6,993 Tweets                                       crystal leon @crystal_leon · Apr 28                                                     
                                                      Someone else in the house is a @pretzelcrisps #garlicparmesanpretzelcrisps
   Christopher Wray
                                                      lover - and it’s my… instagram.com/p/BiJJpcxhElq/
   8,477 Tweets

   Cesar Altieri                                           1       
   20.8K Tweets
                                                           Kay Watson @Kaylore · Apr 28                                                       
   #AmericanVandal
   1,442 Tweets                                       Replying to @JeremiahBrent @NateBerkus and 2 others
                                                      @PretzelCrisps (sometimes with hummus)
   © 2018 Twitter About Help Center Terms
   Privacy policy Cookies Ads info
                                                                                   1


                                                      spooky liss            @missylagrotta · Apr 28                                          
                                                      my meal of the day!:
                                                      - one train station croissant
                                                      - pretzel crisps
                                                      - a Snapple fruit punch

                                                                                   1


                                                      bp        @brooklynnp18 · Apr 28                                                        
                                                      Replying to @LaurynAshley21 @NicholsPeyt
                                                      NO peyton and i ate these garlic pretzel crisps with cream cheese on them >>>

                                                           2          1            1


                                                      Pretzel Crisps® @PretzelCrisps · Apr 28                                        
                                                      Pre-made favorites straight from the deli can be some of the best toppers during
                                                      snack time! #InTheDeliChallenge



          Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 2 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 2 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                2              4


                                                B.E. @The_original_BE · Apr 28                                                           
                                                Replying to @STVickiWAAF
                                                Can you grab me some sandwich bags please?
                                                Oh and a bag of buffalo chicken pretzel crisps? Thanks

                                                            
                                                jaz. @_zonnebloem · Apr 27                                                               
                                                hummus & pretzel crisps

                                                                1              1


                                                Analysa @analysasofia · Apr 27                                       
                                                my mom bought me some humus and pretzel crisps and ER MA GERD I'm so
                                                happy ily mom

                                                            
                                                Classic.    @_yqtsh · Apr 27                                                             
                                                Pretzel crisps and guacamole the one from target the veggie one lol best
                                                combination everr

                                                            
                                                Ivana @IvanaaMurphyy · Apr 27                                                            
                                                I bought a 1 lb 12 oz bag of @PretzelCrisps today and it will only lasts me
                                                maybe 2 weeks

                                                            
                                                Lo       @LaurenKristi_xo · Apr 27                                                       
                                                Buffalo wing pretzel crisps are the greatest snack food of all time

                                                            
                                                Shona Milne @Shona425 · Apr 27                                         
                                                Happy #FollowFriday #FF @NutritionGoGo @PretzelCrisps @Cannabis_BizCon
                                                @LoriMoreno @SavvyLindz @Kikoko_hq @VinifyItaly @LiveinluxuryCeo
                                                @AdriceWines @BoomerTravelPat

                                                     2      
                                                Pretzel Crisps® @PretzelCrisps · Apr 27                                                  
                                                Replying to @Winemastery
                                                We definitely do not discriminate when it comes to wine!

                                                                1              1


                                                HealthyFoodiesLondon @4healthyfoodies · Apr 27                                           



        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 3 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 3 of 51



                                                RT @GFPhilly: What's new in the #glutenfree products world? @NaturesPath
    Home         Moments                                                                          Cheese  Have an account? Log in
                                                                 pretzel crisps since:2018-04-01 until:2018-04-30
                                                cereal, @Snyders_Hanover    pretzel pieces and Wholey               cracker varieties,


 pretzel crisps since:2018-04-01   until:2018-04-30
                               ow.ly/wFE630jHHSa



 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                             
                                                Gluten Free Philly @GFPhilly · Apr 27                                                    
                                                What's new in the #glutenfree products world? @NaturesPath cereal,
                                                @Snyders_Hanover pretzel pieces and Wholey Cheese cracker varieties, and
                                                @CrunchMaster Vegetable Cheese Crisps and Protein Brownie Thins
                                                ow.ly/wFE630jHHSa




                                                                 1             2


                                                Pretzel Crisps® @PretzelCrisps · Apr 27                                                  
                                                Bacon and bleu cheese bites are giving us some serious inspo for the
                                                #InTheDeliChallenge! What are you making? #PretzelCrisps




        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 4 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 4 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 4            7


                                                Student DOctor @_4EverStudying · Apr 27                                          
                                                Today I weighed myself and cried. Happy tears. Uncontrollably. I weigh the least I
                                                have weighed since 2014. Not only that, but the gym has become the highlight of
                                                my day, I have a routine bedtime/wake up time and I stick to it. I consider pretzel
                                                crisps and hummus my guilty

                                                     1      
                                                Show this thread

                                                Cars and Trucks For You @CarsandTrucksFl · Apr 27                    
                                                #ff #HappyFriday @MFDesignSG @BSteingraeber @northmix
                                                @NuwaveBotanical @travelbites_us @NilsSmith @gemstars @parsnips_blog
                                                @Alchemy_Deana @PretzelCrisps @flippinworthit @whiskynsunshine
                                                @BudgetBiRite

                                                                              1


                                                John Lightfoot @Winemastery · Apr 27                                            
                                                @PretzelCrisps so what's your favourite wine and gin cocktail with your crisps!


                                                     1      
                                                THE Burandy Wine @Burandywine · Apr 27                                         
                                                I’m eating hummus and pretzel crisps.... it’s 2 AM and I’m also watching the new
                                                RPDR

                                                     1                        5


                                                Tia Kadd @TiaKadd · Apr 26                                                               
                                                Replying to @FinnSkata @triplej
                                                I’m eating pretzel crisps yay

                                                            
                                                sophie dove @sophdovehood · Apr 26                                                       
                                                I JUST warmed up some leftover macaroni & cheese and ate it by scooping it
                                                using buffalo pretzel crisps..........amazing 10/10

                                                                              13


                                                Ben Nicoara @BenNicoara · Apr 26                                                         
                                                garlic parmesan pretzel crisps for dinner.

                                                     1                        3

                                                Show this thread

                                                Access 
                                                        @accessonline · Apr 26                                                          



        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 5 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 5 of 51



                                                @PretzelCrisps make the perfect dipper for just about anything!
    Home         Moments                      #sponsoredbySnackFactory                          
                                                                            #SnackGenius ahwd.tv/A7L7Nh
                                                                                                            Have an account? Log in
                                                                pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                       




                                                                 2            3


                                                Ivana @CR_from_scratch · Apr 26                                                       
                                                @PretzelCrisps thank you for the follow

                                                             
                                                Bobby Rosati @BobbyRosati · Apr 26                                  
                                                youtube.com/watch?v=ZvOzJV… #FreeThinking @PretzelCrisps @UnderArmour
                                                @Gatorade @gibsonguitar @Fender @southerncomfort @FoamWarehouse
                                                #NFLDraft #Buffalo #NPP #NP #NormalPerson #NormalPersonProductions
                                                #normalPersonPodcast @NormlPersn




                                                                 2            1


                                                The Hunger Diaries @hunger_diaries · Apr 26                                           
                                                Happy National Pretzel Day!
                                                .
                                                I only eat two kinds of pretzels— the pretzel crisps covered in…
                                                instagram.com/p/BiC9r5KHpZ0/

                                                                              1


                                                DATVParty @TVPartyPlanner · Apr 26                                                    
                                                Replying to @keeneTV
                                                I once won a very large box of assorted @PretzelCrisps

                                                                              1




        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 6 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 6 of 51




    Home         Moments                      Access 
                                                        @accessonline · Apr 26
                                                                                                            Have an account? Log in 
                                                                 pretzel crisps since:2018-04-01 until:2018-04-30
                                                               Pretzel                                                  and
                                                @PretzelCrisps are here to help us celebrate! #sponsoredbySnydersofHanover
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                #sponsoredbySnackFactory #Pretzelsbaby
                                                ahwd.tv/A7L7Nh

 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                     




                                                                2              12


                                                Notre Dame IP Students @ND_IPLS · Apr 26                                        
                                                Didn't realize the Pretzel Crisps trademark saga might also involve patent law.


                                                                       Chris Buccafusco @cjbuccafusco
                                                                       #WorldIPDay meets #NationalPretzelDay
                                                                       Design patent #USD632048S1 for the design of a pretzel
                                                                       cracker



                                                                               1


                                                Andrew Zilli @ajzilli · Apr 26                                                     
                                                Replying to @PretzelCrisps
                                                I actually still have a koozie from you guys from a few years back that says, "These
                                                pretzels are making me thirsty!" It's fantastic. Much like y'all.

                                                                               1


                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                            
                                                Replying to @ajzilli
                                                You've got that right, Andrew! But don't worry, you're invited!

                                                     1                         1


                                                Auntie Anne's 
                                                               @AuntieAnnes · Apr 26                                              
                                                Replying to @MikeAsti11 @SeinfeldTV and 7 others
                                                Nice necklace. That would go nicely with everything in our new collection.




        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 7 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 7 of 51




    Home         Moments                                           Auntie
                                                                   pretzel     Anne's
                                                                           crisps                   
                                                                                          @AuntieAnnes
                                                                                  since:2018-04-01             Have an account? Log in
                                                                                                   until:2018-04-30


                                                                      @Threadless collection today! All profits go to
 pretzel crisps since:2018-04-01 until:2018-04-30
                                         @AlexsLemonade. bit.ly/2HqojpA #NationalPretzelDay


 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                                               1


                                                Andrew Zilli @ajzilli · Apr 26                                                           
                                                Replying to @PretzelCrisps
                                                Must be a party in your world today!

                                                     1                         1


                                                Supernatural fangirl @SquirrelMoose59 · Apr 26                                           
                                                Replying to @FanFestNews
                                                @PretzelCrisps

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                                  
                                                Breaking News: It's #NationalPretzelDay instagram.com/p/BiCcD_QlBwe/…

                                                     1          1              6


                                                MashAllPotatoes            @MashAllPotatoes · Apr 26                                     
                                                Replying to @PretzelCrisps
                                                Well played, Pretzel Crisps®, well played

                                                                               1


                                                Nikki @thehtdeals · Apr 26                                                               
                                                Flash Sale TODAY: Pretzel Crisps $2.99 {normally $7.49}

                                                                       Flash Sale TODAY: Pretzel Crisps $2.99 {normally $…
                                                                       Happy National Pretzel Day! Today only Snack Factory
                                                                       Pretzel Crisps 14 oz Bags are only $2.97! These are
                                                                       normally $7.49 a bag. Limit 2 While Supplies Last. Do...
                                                                       theharristeeterdeals.com



                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                                  
                                                Replying to @EMMAIntl
                                                Umm, duh!! Happy #NationalPretzelDay!

                                                                               1


                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                                  
                                                Replying to @GourmetHotFudge
                                                Delicious! Happy #NationalPretzelDay!

                                                            
                                                Steph @stephtang · Apr 26                                                                
                                                Replying to @itsristoph
                                                Dark Chocolate Pretzel Crisps & finely chopped mint

                                                                               1


                                                NewEngland Hot Fudge @GourmetHotFudge · Apr 26                                           



        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 8 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 8 of 51



                                                How do you fashion your pretzels? Happy #NationalPretzelDay @PretzelCrisps
    Home         Moments                      bit.ly/2fYwPdw                                              Have an account? Log in
                                                                 pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01   until:2018-04-30
                               #Newenglandhotfudge #NewEngland #pretzels #newenglandliving #ct #me #nh
                               #vt # ma #ri


 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                   




                                                     1          1             1


                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                            
                                                Replying to @SimplyK2Mktg
                                                Thanks for the love! Happy National Pretzel Day!

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                            
                                                Replying to @MashAllPotatoes
                                                It is scientifically impossible to cry when you're snacking on us!

                                                     1                        2


                                                Ravon Palmer @RavonPalmer · Apr 26                                                 
                                                Huge fan of pretzel crisps

                                                             
                                                Wellmark BCBS @WellmarkBCBS · Apr 26                                               
                                                Celebrating #NationalPretzelDay? Our quick and easy hummus recipe is the
                                                perfect match for pretzel crisps!




                                                             
                                                Tonya huzzie @cocoprincess805 · Apr 26                                             
                                                Replying to @PretzelCrisps



                                                             
                                                K2 @SimplyK2Mktg · Apr 26                                                          




        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 9 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                         Page 9 of 51



                                                Some retweets on my tribute to @PretzelCrisps guess I'm not alone in feeling
    Home         Moments                      the                                                          Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30
                                                      for this company.        #nomnomnom


 pretzel crisps since:2018-04-01
                                until:2018-04-30
                                             1


                                                basantsharma @basantg1 · Apr 26                                              
 Top    Latest     People    Photos   Videos   News     Broadcasts: For #NationalPretzelDay can't help but think of
                                                RT @SimplyK2Mktg                                                                            
                                                @PretzelCrisps! And their #marketing & #socialmedia           esp all of the
                                                #food pairings & #recipes #onpoint (Crisps (vs Cheers)) to you guys on a day
                                                made for you!

                                                                               1


                                                K2 @SimplyK2Mktg · Apr 26                                                               
                                                For #NationalPretzelDay can't help but think of @PretzelCrisps! And their
                                                #marketing & #socialmedia          esp all of the #food pairings & #recipes
                                                #onpoint (Crisps (vs Cheers)) to you guys on a day made for you!

                                                    1            1             1


                                                Pretzel Crisps® @PretzelCrisps · Apr 26                                                 
                                                Is there anything better than celebrating your favorite snack on its holiday!?
                                                #NationalPretzelDay #InTheDeliChallenge




                                                    1            4             15


                                                N€XUS @NexusIsntHere · Apr 26                                                           
                                                @PretzelCrisps




                                                             
                                                Tree of Life Canada @TreeLifeCan · Apr 26                                               




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 10 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 10 of 51



                                                It’s #internationalpretzelday! How are you celebrating? #snacktime #pretzels
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-04-01 until:2018-04-30
                                                #pretzelcrisps #snacks    #yum #healthysnacks #eatwell         #livewell


 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                     1                          2


                                                MashAllPotatoes             @MashAllPotatoes · Apr 25                                     
                                                Replying to @PretzelCrisps
                                                My favorite Pretzel Crisps® recipe is an entire bag eaten while crying on the
                                                couch

                                                     1                          2


                                                Jessica Weinberg @whatsfordinesq · Apr 25                                                 
                                                Replying to @PretzelCrisps
                                                Thank you!!

                                                                                1


                                                Margaret Veale @margaritaveale · Apr 25                                                   
                                                dam u so gud @PretzelCrisps

                                                                                6


                                                Orenthal October @Chill_Beans · Apr 25                                                    
                                                Replying to @PretzelCrisps
                                                Big Buffalo Wing guy

                                                                                1


                                                Harris Teeter   @HarrisTeeter · Apr 25                                           
                                                #FlashSaleAlert National Pretzel Day is April 26th - celebrate with a flash sale! 14
                                                oz. Original and Everything Party Size Pretzel Crisps $2.97 ea. Limit 2. While
                                                supplies last. 4/26 only.




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 11 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                            Page 11 of 51




    Home         Moments                                                                                        Have an account? Log in
                                                                       pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                             




                                                     1               3            13


                                                cassie     @cassiewoodsduh · Apr 25                                               
                                                i’m eating tuna salad w pretzel crisps bc i’m too lazy to open a pack of saltines
                                                but not too lazy to dig through the bag for the biggest pretzels

                                                                                  1


                                                Ancient Fire Mead & Cider, LLC @deliciousaf · Apr 25                     
                                                New item on our Spring menu. Pretzel Crisps with a house-made honey mustard.
                                                See what we did… instagram.com/p/BiAV6RdFDnX/

                                                                                  1


                                                jess paris @jessmparis · Apr 25                                                              
                                                Replying to @iamKITTENS
                                                Pretzel crisps and Nutella

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                      
                                                Replying to @Kat_Land_
                                                Sorry, not sorry! ;)

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                      
                                                Replying to @vcsmith4
                                                Hi Torie, thank you very much for bringing this to our attention! Please share it
                                                with our team so we can make it right! slletsconnect.com/pretzel-crisps/

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                      
                                                Replying to @Shelley_Perry89
                                                And you're the reason we will keep making only the best snacks!

                                                                                  1


                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                      
                                                Replying to @alphastreetlive
                                                Thanks, Michael!!

                                                                                  1


                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                      
                                                Replying to @whatsfordinesq
                                                Yum, we love that dipping combo!

                                                     1                            1


                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                      


       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 12 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 12 of 51



                                                Replying to @Shona425
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30
                                                We know a fan when we see one!

                                                                              1
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                  
                                                Say hello to the yummiest, upgrade to classic nachos you ever did see
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                #InTheDeliChallenge instagram.com/p/Bh_7gcCHDv_/…
                                                                                                                                             

                                                                              5


                                                Pretzel Crisps® @PretzelCrisps · Apr 25                                                  
                                                Broccoli slaw salad made for on-the-go thanks to a crunchy Pretzel Crisps®
                                                partner! #InTheDeliChallenge ow.ly/qkQW30jszTv




                                                                              4


                                                squeezed lime @Kat_Land_ · Apr 25                                                        
                                                @PretzelCrisps ok but WHY are pretzel crisps so good

                                                    1                         1


                                                •G r a•c i e• @WhataDayGracie · Apr 24                                       
                                                I don’t understand how my mom took the $35 I gave her for groceries, and the
                                                only thing I ask for are lunchables 10/$10 and pretzel crisps and she comes
                                                home w 3 off brand lunchables and pretzel crisps. So you gonna spend that $30
                                                and not get me real ass lunchables tho???????????

                                                                              3


                                                Take Two Tapas @taketwotapas · Apr 24                                        
                                                No time to bake a #Cheesecake? My Cherry Pretzel Salad Dip is perfect for you!
                                                #PretzelCrisps @PretzelCrisps bit.ly/2wM0zGe




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 13 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 13 of 51




    Home         Moments                      jadiee     @_Jadie_Leigh_ · Apr 24
                                                                                                             Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30
                                                                                                                                        
                                                I'm the friend that brings a whole bag of pretzel crisps to a baseball game
 pretzel crisps since:2018-04-01
                                until:2018-04-30
                                 1           1


                                                David@TOPCHEFS           @TOPCHEFSIE · Apr 24                                           
 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                I appreciate that, thanks so much @PretzelCrisps

                                                                             1


                                                Simon Frew @SiFrew · Apr 24                                                   
                                                @PretzelCrisps - thanks for Following me. Enjoy #travelblog sifrew.com & best
                                                wishes from #Shrewsbury in @myshropshire - DO NOT USE @SantaFeRelo

                                                                      travelog
                                                                      Si Frew has lived in the UK, Bermuda and Qatar. He is a
                                                                      banking regulator who was trained by the Bank of
                                                                      England. He loves Four Seasons, Mandarin Oriental, T...
                                                                      sifrew.com



                                                               1             2


                                                GourmetItalian.com @ItalianGrocery · Apr 24                                             
                                                @PretzelCrisps, for the #foodie in your life #shop gourmetItalian.com

                                                                             1


                                                Take Two Tapas @taketwotapas · Apr 24                                     
                                                Don't waste time making a cheesecake when you can have a #SweetDip recipe
                                                that takes 5 minutes! @PretzelCrisps #CherryCheesecake bit.ly/2wM0zGe




                                                            
                                                shelley perry @Shelley_Perry89 · Apr 24                                                 
                                                Replying to @PretzelCrisps
                                                You're the reason I've stopped buying crackers.



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 14 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 14 of 51



                                                    1       
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30

                                                                                                                                        
                                                @PretzelCrisps I just love your snacks I swear it’s a game changer
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                    1                        1

 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Pretzel Crisps®   @PretzelCrisps · Apr 24                                               
                                                To love us is to hummus! #Snacktime #InTheDeliChallenge




                                                               1             7


                                                Jessica Weinberg @whatsfordinesq · Apr 24                                               
                                                SAUCES AND SPREADS: Homemade Garlic Hummus // @PretzelCrisps
                                                #imadethis #recipepost whatsfordinneresq.com/2018/04/24/sau…




                                                    1                        1


                                                Amanda is a voter. Beware. @nerdytogether · Apr 24                                      
                                                Replying to @PretzelCrisps
                                                This is too much work. I’m just going to eat them straight out of the bag and we
                                                both know it.

                                                                             2


                                                Liz @lizlarson08 · Apr 23                                                               
                                                Should really be doing my homework but instead I just demolished a bag of
                                                pretzel crisps

                                                    1                        16


                                                woodinvillewineblog @woodinvillewb · Apr 23                                             
                                                Replying to @Shona425 @PretzelCrisps



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 15 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 15 of 51



                                                Those are so addictive!! In a good way :)
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01  until:2018-04-30
                               Shona Milne @Shona425 · Apr 23                                                                            
                                                You must have heard me crunching last night @pretzelcrisps #snackgenius
                                                #snacks Thanks for the follow.
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                    2                         1


                                                natalie @allyspoems · Apr 23                                                             
                                                Replying to @JacobWhitesides
                                                i’m eating pretzel crisps you want some?

                                                            
                                                Take Two Tapas @taketwotapas · Apr 23                                                    
                                                How do you #Cherry? Hopefully with some salty pretzels! #PretzelCrisps
                                                @PretzelCrisps bit.ly/2wM0zGe




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 16 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 16 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                               1             1


                                                Take Two Tapas @taketwotapas · Apr 23                                                   
                                                It's #NationalCherryCheesecakeDay! Celebrate the right way! #Cherry
                                                @PretzelCrisps bit.ly/2x9xILC




                                                           
                                                Breanna @realisticrosy · Apr 23                                                         




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 17 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 17 of 51



                                                Today: Slice of Philly cheesesteak pizza, slice of strawberry cake, pack of ranch
    Home         Moments                                                                             with    Have an account? Log in
                                                                    pretzel crisps since:2018-04-01 until:2018-04-30
                                                flavored tuna, burger-just   patty, black bean hummus             pretzel crisps= still


 pretzel crisps since:2018-04-01
                                until:2018-04-30
                                             1


                                                Take Two Tapas @taketwotapas · Apr 23                                                     
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                No time to make a preztel salad? Try this! #SweetDips #TakeTwoTapas                           
                                                @PretzelCrisps bit.ly/2wM0zGe




                                                             
                                                Monti Carlo 
                                                             @TheMontiCarlo · Apr 23                                                     
                                                Replying to @WayneFelber @FoodNetwork and 3 others
                                                Those look great!

                                                                  1             2


                                                Pretzel Crisps® @PretzelCrisps · Apr 23                                                   
                                                Quick, easy and tasty snacks are what we're all about!
                                                instagram.com/p/Bh6nzgvHMCF/…

                                                                                3


                                                Wayne Felber @WayneFelber · Apr 23                                 
                                                @TheMontiCarlo @FoodNetwork @BravoTopChef @celebutardz @PretzelCrisps
                                                Home made pretzels rule! #Foodies #Snacks #Pretzels




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 18 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 18 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1          1             2


                                                Pretzel Crisps® @PretzelCrisps · Apr 23                                                  
                                                What’s better than pretzels? Pretzels with light and crunchy slaw on top, duh!
                                                #RethinkYourPretzel #RethinkYourSnack




                                                                2             4


                                                vicwentmissing @vicwentmissing · Apr 22                                                  
                                                chocolate….w pretzel crisps.....don’t you dare eat that

                                                            
                                                Audrey Spears @curly_shirley_ · Apr 22                                     
                                                Our friendship summarized in 1 pic. #siestakeyrum #yesqueen #pretzelcrisps
                                                #spinbeak @ I Love… instagram.com/p/Bh4vVpSgkVP/

                                                                              2


                                                Aria_LaRoux @AriaLaroux · Apr 22                                                         
                                                I fuck with these pretzel crisps

                                                            
                                                Sean Gill @GillsiesGoons · Apr 22                                                        
                                                Replying to @PretzelCrisps
                                                Yum

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Apr 22                                                  
                                                Made one of our favorite snacks for today's #InTheDeliChallenge - Cuban
                                                Sandwiches ow.ly/g7EC30jszOT



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 19 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                         Page 19 of 51




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                     1           1             5


                                                Sara Sherman @SingleMomsAsk · Apr 22                                                      
                                                Replying to @PretzelCrisps
                                                Awwww...           That is so sweet!

                                                                               2


                                                holy SHIT @lesbeanwrath · Apr 21                                                
                                                but also like i need to shower so i can go to walmart because i’ve been too fucked
                                                up to keep actual food in the pantry. i’ve got pretzel crisps and egg noodles

                                                            
                                                Show this thread

                                                Bobby Rosati @BobbyRosati · Apr 21                                       
                                                youtu.be/ZvOzJV2Cy2g?a get the latest update on @NormlPersn Podcast #NPP
                                                #NP #PODCAST with a very special guest ! @PretzelCrisps @southerncomfort
                                                @Gatorade @UnderArmour @gibsonguitar @Fender @foamfactorywarehouse
                                                Please #SUBSCRIBE on YouTube and follow us on Instagram !




                                                                 2             2


                                                Pretzel Crisps® @PretzelCrisps · Apr 21                                                   
                                                You know we're all about that deli snack - Italian Hoagie Chop Dip
                                                ow.ly/qrmP30jszKW #InTheDeliChallenge




                                                                               16




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 20 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 20 of 51



                                                                            · Apr 21                                                     
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30
                                                Replying to @PretzelCrisps
                                                Omg I just love you guys so much wow
 pretzel crisps since:2018-04-01
                               
                                 until:2018-04-30
                                      
                                                Pretzel Crisps® @PretzelCrisps · Apr 21                                                  
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Replying to @SingleMomsAsk
                                                We love you too!

                                                    1                         1


                                                Pretzel Crisps® @PretzelCrisps · Apr 21                                                  
                                                Replying to @ZoeUmak2
                                                The feeling is mutual!

                                                    1            1            2


                                                callmeKD @kd0ttt · Apr 20                                                                
                                                Pretty sure I stress-ate my body weight in Pretzel Crisps          today. fml

                                                                              1


                                                QUEEN ZOE @ZoeUmak2 · Apr 20                                                             
                                                Omg i love pretzels crisps @PretzelCrisps




                                                    1                         2


                                                Sara Sherman @SingleMomsAsk · Apr 20                                                     
                                                @PretzelCrisps totally love #PretzelCrisps!

                                                    1                         1


                                                Pretzel Crisps® @PretzelCrisps · Apr 20                                                  
                                                Replying to @christine5596
                                                I mean....I think you know our vote

                                                            


       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 21 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                     Page 21 of 51




    Home         Moments                      Pretzel Crisps® @PretzelCrisps     · Apr 20
                                                                 pretzel crisps since:2018-04-01            Have an account? Log in 
                                                                                                 until:2018-04-30


                                                #InTheDeliChallenge instagram.com/p/BhzE4IKH-_o/…
 pretzel crisps since:2018-04-01 until:2018-04-30
                                              2              

 Top    Latest     People    Photos   Videos    Pretzel Crisps®
                                               News                 @PretzelCrisps · Apr 20
                                                           Broadcasts                                                              
                                                Like for Italian, retweet for Cuban. Comment if you’re just really into snacks.
                                                #PretzelCrisps #InTheDeliChallenge




                                                    4            3            158


                                                greg @greg_caldarone · Apr 19                                                      
                                                Garlic Parmesan pretzel crisps is probably my favorite part of 2018 so far

                                                                              3


                                                @lorenacupcake on IG 
                                                                      @lorenacupcake · Apr 19                                     
                                                Replying to @collectdust
                                                yeah but pita chips and ruffles are better (respectively) for those applications so
                                                why do pretzel chips exist at all

                                                also they break too easily. pretzel crisps? more like bag of busted ass pretzel
                                                shards!!!

                                                    1                         1


                                                Joseph Lopez @joey_be_ill · Apr 19                                                 
                                                Pretzel Crisps are my shizz

                                                    1                         1


                                                Penelope Silvers @PhilosBooks · Apr 19                                             
                                                Replying to @PretzelCrisps
                                                The closest is Avon Park, and that's not very close! Let me know when you are
                                                close to Ocala.

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Apr 19                                            
                                                Hunger pangs? We got you: ow.ly/aHpS30jszzb #InTheDeliChallenge




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 22 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 22 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                             2


                                                SKB       @Sblack22 · Apr 18                                                     
                                                I just got really sad and ate a bunch of pretzel crisps in bed so yeah I guess you
                                                could say I’m living my best life

                                                                             19


                                                Raaaaaage Langer        @rachlanger · Apr 18                                            
                                                Dipping pretzel crisps in greek yogurt with franks mixed in, how are you?

                                                     1                       1


                                                ariel @arielbye · Apr 18                                                                
                                                Please help I cannot stop eating pretzel crisps

                                                                             3


                                                James Edwin Crawford @JC_Dental · Apr 18                                                
                                                Replying to @jtg_baoms
                                                OPT; Adult dentition; Left sided parasymphysis # through 31-32; unfavourable
                                                muscle pull; always look for the next fracture (Ring bone theory-hula hoop
                                                crisps/ pretzel -->American texts). 2nd view needed.? condyles. Pericoronitis is a
                                                CLINICAL diagnosis of soft tissues; not bone.

                                                                             1


                                                Pretzel Crisps® @PretzelCrisps · Apr 18                                                 
                                                Replying to @PhilosBooks
                                                Use our handy store locator tool to see where we can be found around you!

                                                                       Where To Buy - Pretzel Crisps®
                                                                       pretzelcrisps.com




                                                     1                       1


                                                Pretzel Crisps® @PretzelCrisps · Apr 18                                                 
                                                Replying to @debtbusterz @Publix
                                                Noted, Mike! We will pass these suggestions along to the team!

                                                                             1


                                                Laurel Richert @richertlaurel · Apr 18                                                  
                                                @PretzelCrisps Thank You. Laurel Richert

                                                            



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 23 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 23 of 51



                                                                      · Apr 18                                                          
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30
                                                Replying to @PretzelCrisps
                                                Vodka, ice tea mix and lots of ice - BOOM! hehe
 pretzel crisps since:2018-04-01
                               
                                 until:2018-04-30
                                             1


                                                Pretzel Crisps® @PretzelCrisps · Apr 18                                                 
 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                This deli spread is calling our name. Thanks @RachaelRayMag
                                                #InTheDeliChallenge instagram.com/p/BhtxIaJnTtv/…

                                                                               2


                                                Penelope Silvers @PhilosBooks · Apr 18                                       
                                                @PretzelCrisps These look amazing.    Are you looking to go into other areas
                                                in Florida?

                                                    1       
                                                Mike Grace @debtbusterz · Apr 18                                                  
                                                @PretzelCrisps hey guys, can you please make the everything flavor in gluten
                                                free since my mom is a celiac, and, if you're still making the gf salted caramel,
                                                please let @Publix know there IS a demand!

                                                    2       
                                                Pretzel Crisps® @PretzelCrisps · Apr 18                                                 
                                                Name a better trio, we’ll wait. #InTheDeliChallenge #PretzelCrisps




                                                    1           1              6


                                                Pretzel Crisps® @PretzelCrisps · Apr 18                                                 
                                                Replying to @debtbusterz
                                                Mike! We think YOU'RE amazing!

                                                                               1


                                                nick wallace @aayenick · Apr 17                                                         
                                                I could go for some pretzel crisps and garlic hummus

                                                                               1


                                                AaronFoodAdventures @aaronwakamatsu · Apr 17                                            
                                                #Spicochist reviews Rold Gold Flamin' Hot Pretzel Thin Crisps!
                                                youtube.com/watch?v=BjAmWq…




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 24 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 24 of 51



                                                                1               1
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30


                                                Flamin' hot pretzel crisps are the best snack, no question.
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                                              1


 Top    Latest     People    Photos   Videos    Renee S @RahRah01483
                                               News     Broadcasts   · Apr 17                                                            
                                                Replying to @BillOReilly
                                                Pretzel Crisps are the best

                                                            
                                                Ashley Dawn @Ashleyhakes1 · Apr 17                                                       
                                                Hummus and pretzel crisps are a perfectly acceptable dinner.....right?

                                                            
                                                M A R I @Maribelllaa · Apr 17                                                            
                                                Buffalo pretzel crisps r my addiction

                                                                              1


                                                Makayla @MakaylaDunning · Apr 17                                               
                                                we were in there for a solid 20 min at least and jacklynn woke up with pretzel
                                                crisps in her hair

                                                                              3


                                                Mike Grace @debtbusterz · Apr 17                                                         
                                                @PretzelCrisps OMG! I FREAKING love you guys! The everything crisps are
                                                AMAZING

                                                   1        
                                                spoopy lil d @dahnaahn_ · Apr 17                                                         
                                                hummus and pretzel crisps are my tru luvs

                                                                              1


                                                SamInspired @SamInspired · Apr 17                                                        
                                                Replying to @PretzelCrisps
                                                I missed you guys too

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 17                                                  
                                                Replying to @SamInspired
                                                We missed you!

                                                   1            1             2


                                                Chef_TaRa_314 @msblack_berry · Apr 17                                                    
                                                Replying to @PretzelCrisps
                                                Love these

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Apr 17                                                  
                                                Everyone knows, there’s no wrong way to combine sausage and cheese!
                                                #PretzelCrisps #InTheDeliChallenge




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 25 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 25 of 51




    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                           




                                                     1            1              5


                                                BMorganCville @BMorganCville · Apr 16                                                      
                                                Pretzel Crisps and cheese balls logs are taking over my evenings. And Tito's.

                                                              
                                                thezer0cool @thezer0cool · Apr 16                                                          
                                                Pretzel Crisps man.

                                                              
                                                SamInspired @SamInspired · Apr 16                                                          
                                                @PretzelCrisps Thanks for the follow! And thanks for the reminder that you
                                                exist! Used to eat ya all the time with some Laughing Cow cheese. Time to
                                                reinstate you back into my snack world

                                                     1                           1


                                                Kate Ross @Kate_Ross16 · Apr 16                                                            
                                                Hummus & pretzel crisps are my weakness

                                                                                 5


                                                CHUNK @_Chunksurdaddy_ · Apr 16                                                            
                                                Addicted to hummus and pretzel crisps

                                                              
                                                MARYANN @rosebudrhythm · Apr 16                                                            
                                                Replying to @PretzelCrisps
                                                Sorry, I ate them all. ...=_=...

                                                                                 1


                                                Pretzel Crisps® @PretzelCrisps · Apr 16                                                    
                                                New week, new snacks! #PretzelCrisps instagram.com/p/Bho5uqwndzt/…

                                                     1                           8


                                                Pretzel Crisps® @PretzelCrisps · Apr 16                                                    
                                                Replying to @SavanahSantos
                                                Hi Savanah, thank you very much for bringing this to our attention! Please share it
                                                with our team so we can make it right! slletsconnect.com/pretzel-crisps/

                                                              
                                                sav   @SavanahSantos · Apr 16                                                              
                                                @PretzelCrisps we have about 4 rocks




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 26 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 26 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · Apr 16                                                  
                                                One word: YUM #InTheDeliChallenge ow.ly/Og5V30ji42m




                                                                              2


                                                Morgan @morganhanna1 · Apr 15                                                            
                                                John: I got you a treat!
                                                *pulls out a mostly eaten bag of pretzel crisps*




                                                                              4


                                                hayley-ween @cjtyfool · Apr 15                                                           
                                                should i eat takis or pringles or pretzel crisps or ice cream

                                                     1      
                                                Edward FT Charfauros @EdCharfauros · Apr 15                                
                                                @PretzelCrisps @businessconten1 @tammikibler - Hello :) Welcome to my
                                                community, looking forward to your tweets! Happy to meet you, have a great




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 27 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                      Page 27 of 51



                                                day! #ThankYou #PositiveInfluencer! #GoodVibesOnly #today #followbacker :-)
    Home         Moments                      CHEERS~ to your success   continuing...                     Have an account? Log in
                                                                 pretzel crisps since:2018-04-01 until:2018-04-30


                                                             
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                spooky pit mami      @__jordy17 · Apr 15                                               
                                                Them pretzel crisps and white cheddar cheese is the mf combo y’all
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                         
                                                             
                                                Nancy Cumming @Unplndphotgrafy · Apr 15                                                
                                                Replying to @PretzelCrisps
                                                Pretzel crisps are my go to snack food!

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Apr 15                                                
                                                Replying to @lizeversoll
                                                Hi Liz, thank you very much for bringing this to our attention! Please share it with
                                                our team so we can make it right! slletsconnect.com/pretzel-crisps/

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 15                                          
                                                Next time you’re in the deli section, load up on the ingredients for these tasty
                                                bites! #PretzelCrisps #InTheDeliChallenge




                                                    1            3            14


                                                Owen Freed @o1freed · Apr 14                                                           
                                                pretzel crisps are a hell of a drug

                                                             
                                                sierra @sierraCfit · Apr 14                                                            
                                                4/14 food diary

                                                bfast: oats n honey granola bars
                                                snack: broccoli&cauliflower w ranch, almonds
                                                lunch: spinach, turkey, avocado, swiss wrap w garlic parmesan pretzel crisps,
                                                green tea w agave
                                                snack: turkey breast
                                                dinner: ø

                                                    2        
                                                Show this thread

                                                Liz Eversoll @lizeversoll · Apr 14                                           
                                                @PretzelCrisps what happened to your crisps...used to luv them, but now they
                                                are thin, break when dipping and are all broken little pieces in the bag.




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 28 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 28 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · Apr 14                                                 
                                                Replying to @WebGirl_Lisa
                                                Be sure to speak with your deli manager about getting them in store!

                                                                             1


                                                Andy @uhhhndres · Apr 14                                                                
                                                Hi I’m obsessed with pretzel crisps

                                                     1                       3


                                                Kate Taylor  @Kate_H_Taylor · Apr 14                                                  
                                                Is Don Jr doing an #ad for pretzel crisps?




                                                                             5


                                                Eilidh @Eilidah_Tweets · Apr 14                                                         
                                                Replying to @DonaldJTrumpJr
                                                Their weekend visitations with you are about to dramatically change. I don't think
                                                they have pretzel crisps in prison :(

                                                     1          3            21




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 29 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                      Page 29 of 51



                                                                                    · Apr 14                                          
    Home         Moments                      We have one rule for snacking: Start in the deli #
                                                                                                              Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30
                                                                                                     InTheDeliChallenge


 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                      




                                                                               10


                                                Mitchell Mylius @MitchellMylius · Apr 13                                            
                                                Happiness is found at the bottom of a bag of pretzel crisps

                                                             
                                                Melissa Stevens @MelissaTStevens · Apr 13                                     
                                                Pretzel Crisps® Thanks for the follow! Check out my #free book! bit.ly/2sfGea8 I
                                                hope you enjoy!




                                                             
                                                ellamai: whatchamacallit jacquees: thingamajig @kealaani · Apr 13                
                                                One time I was at Lili’s House and I almost ate all of her humus & pretzel crisps,
                                                I’ve been addicted to that snack combo ever since

                                                     1                         2


                                                Pretzel Crisps® @PretzelCrisps · Apr 13                                             
                                                Replying to @WebGirl_Lisa
                                                We do have some gluten free products! Give them a try and let us know what you
                                                think!




                                                     1       
                                                MARYANN @rosebudrhythm · Apr 13                                                     
                                                Replying to @PretzelCrisps
                                                Only two please, my hips!!! ...=_=...

                                                             
                                                Mei     @Caress_Mei · Apr 13                                                        
                                                Pretzel Crisps are my addiction



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 30 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 30 of 51



                                                             
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30

                                                                                                                                         
                                                Tonight’s menu:
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                Crisps
                                                Nuts
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                Pies
                                                Scotch Eggs
                                                Jalapeno Pretzel Pieces
                                                Miscellaneous dry things in jars
                                                Edgy beers
                                                Intimidating whisky selection
                                                Diet coke

                                                    3                         11


                                                LNE+FEELY @Eleni65109020 · Apr 13                                            
                                                @Ritzcrackers if u don’t respond to us in the next 24 hours we might move on
                                                the @PretzelCrisps




                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 13                                                  
                                                RT if you're stocked up on #PretzelCrisps for the weekend!
                                                instagram.com/p/Bhg5Jw8HzEu/…

                                                                1             2


                                                Pretzel Crisps® @PretzelCrisps · Apr 13                                     
                                                Hummus and peppers and feta, oh my! You know it’s time to #Rethink your deli
                                                snacks with #PretzelCrisps #InTheDeliChallenge




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 31 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 31 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 2            7


                                                Amanda Hope @mandahbaker · Apr 12                                                        
                                                OMG WUT NO

                                                                              1


                                                rose mclaughlin @rkmclaughlin18 · Apr 12                                                 
                                                Hummus and pretzel crisps are a great healthy snack until you've eaten the
                                                entire bag of pretzel crisps and the whole tub of hummus lol

                                                                              3


                                                Shannon Robey @shanoonski · Apr 12                                       
                                                My FAVORITE snack is pretzel crisps and pub cheese and I HATE MYSELF FOR
                                                DISCOVERING IT

                                                     1                        4


                                                olive tickler @emilyjohnson413 · Apr 12                                         
                                                Me at 5 o'clock: I have to go home, pack a bit, eat and then come back to the
                                                studio
                                                Me at 6:21 pm, after drinking a margarita and eating half a bag of pretzel crisps: I
                                                will die before I have to leave my bed

                                                     1                        2

                                                Show this thread

                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                      
                                                Thanks "Pretzel Crisps®" For Following Me !!! I look forward to someday serving
                                                your real estate needs. Free Home Buyer Webinar ift.tt/2C0tFVb
                                                twitter.com/kenpujdak/stat…




                                                                 1




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 32 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                     Page 32 of 51




    Home         Moments                      Kenneth J Pujdak pretzel
                                                                   BIC @kenpujdak       · Apr 12 until:2018-04-30
                                                                          crisps since:2018-04-01           Have an account? Log in 
                                                Thanks "Pretzel
                                                your real estate needs. Free Home Buyer Webinar ift.tt/2C0tFVb
 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                      




                                                            
                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                      
                                                Pretzel Crisps® is now one of my followers! Thanks! twitter.com/PretzelCrisps
                                                12561 twitter.com/PretzelCrisps




                                                            
                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                      
                                                Thanks "Pretzel Crisps®" For Following Me !!! I look forward to someday serving
                                                your real estate needs. Free Home Buyer Webinar ift.tt/2C0tFVb
                                                twitter.com/kenpujdak/stat…




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 33 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 33 of 51




    Home         Moments                      Kenneth J Pujdak BIC @kenpujdak · Apr 12 
                                                                                                              Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30
                                                                                                                                        
                                                Thanks "Pretzel Crisps

 pretzel crisps since:2018-04-01 until:2018-04-30
                                                your real estate needs. Free Home Buyer Webinar ift.tt/2C0tFVb



 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                           
                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                      
                                                Thanks "Pretzel Crisps®" For Following Me !!! I look forward to someday serving
                                                your real estate needs. Free Home Buyer Webinar ift.tt/2C0tFVb
                                                twitter.com/kenpujdak/stat…




                                                           
                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                      
                                                Thanks "Pretzel Crisps®" For Following Me !!! I look forward to someday serving
                                                your real estate needs. Free Home Buyer Webinar ift.tt/2C0tFVb




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 34 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 34 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                            
                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                      
                                                Pretzel Crisps® is now one of my followers! Thanks! twitter.com/PretzelCrisps
                                                12520 twitter.com/PretzelCrisps




                                                            
                                                Kenneth J Pujdak BIC @kenpujdak · Apr 12                                                
                                                Thanks Pretzel Crisps® for the follow!

                                                            
                                                shawna ➳ @ShaButton · Apr 12                                                            
                                                Pretzel crisps & hummus

                                                            
                                                LyleStorm @LyleStorm · Apr 12                                                           
                                                Look kindof like okra

                                                                             1


                                                sPoooky @PookyVEVO · Apr 12                                                             
                                                Replying to @PretzelCrisps



                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 12                                                 
                                                We're going to go with pickles!

                                                     1                       1


                                                Dan 4 Golden Chains @DanGolden_ · Apr 12                                                


       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 35 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                          Page 35 of 51



                                                stoned idea: mix garlic parmesan pretzel crisps and flaming hot cheetos
    Home         Moments                      together, you'll thank  me later                               Have an account? Log in
                                                                    pretzel crisps since:2018-04-01 until:2018-04-30


                                                             
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                Pretzel Crisps® @PretzelCrisps · Apr 12                                    
                                                Love cheese? Love Pretzel Crisps®? Great, because #NationalGrilledCheeseDay
 Top    Latest     People    Photos   Videos   News
                                                was madeBroadcasts
                                                           for you! #InTheDeliChallenge                                                       




                                                                  3             10


                                                paxton gregg @paxgregg13 · Apr 12                                                         
                                                @chslax18 secret sister: salt and vinegar chips or pretzel crisps, sour patch
                                                watermelon or Swedish fish, and red or white Gatorade

                                                                  1


                                                Wendy @mwws143 · Apr 11                                                        
                                                I feel sure I'm the only female on the couch drinking Cabernet, eating organic
                                                pretzel crisps, cream cheese & Pickapepper sauce while watching #TopGear
                                                Patagonia Special Part 1 and completely contempt.

                                                                                2


                                                the aj styles fan acc ♡ | 10 @jenno_styles · Apr 11                                       
                                                Replying to @SyyDaaBoww9669
                                                Nice!!! Haha there better than I thought I’m not huge on pretzel crisps

                                                    1                           1


                                                Pretzel Crisps® @PretzelCrisps · Apr 11                                                   
                                                Your midday snack is getting old. Change it up with Mac n Cheese Balls.
                                                #InTheDeliChallenge instagram.com/p/Bhbz9CQHgPB/…

                                                                  1             4


                                                Sarah Hodge @TheEverNovice · Apr 11                                          
                                                This is why trust issues are running so rampant in society. Tell me
                                                @PretzelCrisps, what did you do with the rest of the apple? Did you mean to say
                                                there’s 1/4th apple & a wispy 3/4ths of lost hopes & dreams in every bag? #SAD
                                                #makeapplesgreatagain #MAGA #stilleatingthenubs




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 36 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 36 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                               2


                                                    Shía Sweet Cheeks    @msglamourgurl · Apr 11                                         
                                                I wish I had some peppermint vodka to go with my white chocolate and
                                                peppermint pretzel crisps.

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 11                                                  
                                                Do you dip or top? There’s no wrong way to #hummus! #InTheDeliChallenge
                                                #PretzelCrisps




                                                                1              3


                                                Pretzel Crisps® @PretzelCrisps · Apr 11                                                  
                                                Replying to @cjsproudmama
                                                Thanks for the love, Christal!

                                                                               1


                                                Christal PJ-TheeDiva @cjsproudmama · Apr 11                                              
                                                Replying to @PretzelCrisps
                                                I ABASOLUTELY LOVE PRETZEL CRISPS!!!! LOVE, LOVE, LOVE!!!




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 37 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                         Page 37 of 51



                                                     1       
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-04-01 until:2018-04-30


                                                 Replying to @dmwright07
 pretzel crisps since:2018-04-01   until:2018-04-30
                               Hi Dylan, thank you very much for bringing this to our attention! Please share it
                                                 with our team so we can make it right! slletsconnect.com/pretzel-crisps/

 Top    Latest     People    Photos   Videos   News
                                                         Broadcasts
                                                                                                                                             

                                                 “SERIOUS” OUT NOW @ENDZLGC · Apr 11                                                  
                                                 Scoop your pretzel crisps into the honey roast peanut butter...try it....hits blunt.

                                                             
                                                 BRIAN    @weef_leaf · Apr 10                                                             
                                                 My mom is always looking for a fight. She hid my pretzel crisps

                                                                               4


                                                 Connor Russell @OhNoItsConnor · Apr 10                                                   
                                                 Pretzel crisps & hummus thooo

                                                                               1


                                                 Dylan Wright @dmwright07 · Apr 10                                             
                                                 @PretzelCrisps I just bought some Sriracha & Lime crisps and they're definitely
                                                 the plain ones. What's up with that?

                                                     1       
                                                 Neil Siegel @neilsiegel · Apr 10                                                  
                                                 My night: Pretzel Crisps (everything); Roasted Red Pepper Hummus (smooth and
                                                 creamy); Glass of red wine (the Prisoner); Red Hot Chili Peppers (Californication);
                                                 Walter Isaacson’s Leonardo Da Vinci #TuesdayThoughts

                                                             
                                                 Snax @snax_prime · Apr 10                                                                
                                                 Replying to @FilthyFetusFace @PretzelCrisps
                                                 yoooo

                                                                               3


                                                 Missy Belle @4missy_belle · Apr 10                                                       
                                                 Vodka, pretzel crisps, and hummus
                                                  ....ways to try & sooth my mood....
                                                        (May require more vodka)

                                                     3                         4


                                                 Erica Siegel @ericasiegel · Apr 10                                          
                                                 dinner tonight--grapes, pretzel crisps and hummus: for when you've given up
                                                 entirely.

                                                                               2


                                                 Nuevo Flo @NuevoFlo · Apr 10                                                             
                                                 Thanks for following @ScottSetterberg @enriquillo2 @photowrkshps
                                                 @jvns2811 @PretzelCrisps

                                                                               3


                                                 Pretzel Crisps® @PretzelCrisps · Apr 10                                                  
                                                 Hello, snack buddies What are you making for the #InTheDeliChallenge?
                                                 ow.ly/MSCr30jdOPt




        Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 38 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 38 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                1                4


                                                Mr. Hot Ticket @quasigrotesque · Apr 9                                            
                                                this bag of pretzel crisps is telling me to rethink my pretzel and I'm like "make
                                                me!"

                                                                                 1


                                                Jerry Witman Jr @JerryWitmanJr · Apr 9                                                   
                                                Pretzel Crisps® is now following me on Twitter! twitter.com/PretzelCrisps
                                                ift.tt/2fxGM37 pretzelcrisps.com Thanks for the follow!

                                                                       Pretzel Crisps - Healthy Pretzel Snacks in a Variety…
                                                                       Pretzel Crisps is a modern twist on an old favorite snack.
                                                                       All the flavor & crunch of a regular pretzel, but lighter,
                                                                       crispier, & more versatile.
                                                                       pretzelcrisps.com



                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 9                                                   
                                                The most perfect deli snack we’ve ever laid eyes on
                                                instagram.com/p/BhW2QgFHNx2/…

                                                                1                7


                                                Pretzel Crisps® @PretzelCrisps · Apr 9                                                   
                                                Replying to @EMScott6901
                                                Thanks for the love, Elizabeth!!

                                                            
                                                Cousins Mike @COUSINSMIKE12 · Apr 9                                                      
                                                MOZZARELLA STICK MONDAY!!! For St. Pio School Lunch! - Marinara,
                                                @PretzelCrisps & Fruit Cup! @COUSINSMIKE12 #MondayMotivation
                                                #privatechefs #stpio #SchoolLunchHeroDay #mozzarella #spork




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 39 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 39 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                          




                                                                             3


                                                Loop Neighborhood @HelloLoop · Apr 9                                                    
                                                Happy snacking! Pretzel Crisps for the win! #MakingGoodChoices #Salty
                                                #OnTheGo #Yum #Original #PretzelCrisp #DeliStyle #LoopNeighborhood




                                                                             2


                                                Elizabeth Scott @EMScott6901 · Apr 9                                                    
                                                Replying to @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 40 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                    Page 40 of 51



                                                We love you @PretzelCrisps Teaching my family to eat healthier but not to feel
    Home         Moments                      deprived.                                                  Have an account? Log in
                                                                pretzel crisps since:2018-04-01 until:2018-04-30


                                                    1                         1
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                Pretzel Crisps® @PretzelCrisps · Apr 9                                            
                                                One is good but let’s be real, when it comes to apps, the more the merrier!
 Top    Latest     People    Photos   Videos   News      Broadcasts #DIY ow.ly/o13g30jdOJX
                                                #InTheDeliChallenge                                                                   




                                                    1            3            7


                                                Dyna Kim @dyna_kim · Apr 8                                                  
                                                I liked a @YouTube video youtu.be/VytENzF5rvc?a Pretzel Crisps Pizza Recipe




                                                            
                                                Bobby Rosati @BobbyRosati · Apr 8                                    
                                                youtube.com/watch?v=BnxAMF… BRAND NEW EPISODE....you WONT BELIEVE
                                                what happens! @PretzelCrisps @southerncomfort @Gatorade @UnderArmour
                                                @Fender @FoamFactory #NP #NormalPerson #NPP #Podcasts #NEW
                                                #NEWMUSIC #SUBSCRIBE #YOUTUBE #INSTAGRAM




                                                            
                                                spoopy hayeth       | 182 @lokicdinson · Apr 8                                   
                                                so my mom has started dipping pretzel crisps in chick-fil-a sauce and i tried it
                                                and honestly it was so amazing i come from an intellectual™

                                                            
                                                Vivian VZ @VivianVeazy · Apr 8                                                    
                                                Replying to @PretzelCrisps
                                                How did you know I was just eating these?

                                                            
                                                hannahbal lecter         @hannah_hancock · Apr 8                                  


       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 41 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 41 of 51



                                                I could eat a whole container of roasted garlic hummus and pretzel crisps
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01  until:2018-04-30
                               Heather West @heatherkgw · Apr 8                                                                          
                                                Replying to @PretzelCrisps
                                                My favorite is the Everything Bagel!
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                             
                                                moll @MollyLeavens1 · Apr 8                                                
                                                hummus is such an underrated food, like some pretzel crisps dipped in hummus
                                                mmm the best snack

                                                                              12


                                                Matthew @SharpedoVecr · Apr 8                                                            
                                                What you lookin crisps, pork scratchings, mini pies? You a pretzel guy?

                                                                              2


                                                Pretzel Crisps® @PretzelCrisps · Apr 8                                       
                                                Guess what?! We put together a bunch of our favorite bite-sized #PretzelCrisps
                                                deli #snacks on the blog today! #InTheDeliChallenge
                                                ow.ly/CIUT30jdOBV




                                                                4             5


                                                Bobby Rosati @BobbyRosati · Apr 7                                    
                                                @NormlPersn needs your help! PLEASE FOLLOW AND SUBSCRIBE ! #Podcasts
                                                #Sponsors @PretzelCrisps @southerncomfort @Gatorade @UnderArmour
                                                @FoamWarehouse @MonsterEnergy #followback #FollowNP
                                                #FOLLOWNORMALPERSON get on: youtu.be/wEkPYdxUDJQ #RT #youtube
                                                #Comedy #Music #NewNP




                                                                1             1


                                                Nancy Smith @NancyAldersmith · Apr 7                                 
                                                @PretzelCrisps @_mathieson_ @TeylaBranton - Welcome to my community,
                                                looking forward to your tweets! :) (insight by commun.it)

                                                                      Keep in touch with your community!
                                                                      The best way to engage on Twitter
                                                                      commun.it



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 42 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 42 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



                                     
 pretzel crisps since:2018-04-01 until:2018-04-30
                                              1


                                                Pretzel Crisps® @PretzelCrisps · Apr 7                                                   
                                                What deli snacks look like in 2018. And we are INTO IT! #InTheDeliChallenge
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                #PretzelCrisps ow.ly/3l1E30jdQlw




                                                                2             6


                                                Shane Wooten @ShaneWooten · Apr 7                                                        
                                                @PretzelCrisps love these!

                                                                              1


                                                chlorofeil @ChloeFeilmeier · Apr 6                                                       
                                                pretzel crisps really don't get much credit, so s/o

                                                                              11


                                                Andrew Moss @NFLscoutTampa · Apr 6                                                       
                                                Replying to @ABC_Autotrader
                                                I'm a fan of parmesan crisps. Also pretzel m and m's. WBU?

                                                    1       
                                                Julie @phibear35 · Apr 6                                                                 
                                                Replying to @KariVanHorn @PretzelCrisps
                                                OMG

                                                            
                                                Luis M. @lcm1986 · Apr 6                                                                 
                                                Replying to @KariVanHorn @PretzelCrisps
                                                I need this recipe asap.

                                                            
                                                Matt Meyerson @MattRPRT · Apr 6                                                          
                                                Replying to @KariVanHorn @PretzelCrisps
                                                oh man oh man oh man

                                                            
                                                Kari Steele 
                                                             @KariVanHorn · Apr 6                                                       
                                                Baileys Brownie Batter Dip With @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 43 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 43 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     4         4             26


                                                Kari Steele 
                                                             @KariVanHorn · Apr 6                                                      
                                                Mac N Cheese-Stuffed Meatballs by @PretzelCrisps




                                                               4             16


                                                Kari Steele 
                                                             @KariVanHorn · Apr 6                                                      
                                                Walnut Cheese Ball With @PretzelCrisps




                                                                             1


                                                Kari Steele 
                                                             @KariVanHorn · Apr 6                                                      
                                                NEW Pretzel Crisps + Pimento     at @Tigers (Cred: @ryangarzafreep)




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 44 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 44 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                3             10


                                                paige @paige_caroline · Apr 6                                                            
                                                Why do you have a whole bag of pretzels in your gym bag — costco pretzel
                                                crisps $7




                                                            
                                                UPC Bot @upcbot · Apr 6                                                                  
                                                name: Snack Factory Deli Style Pretzel Crisps Garlic Parmesan Flavor
                                                brand: Snack Factory
                                                upc12: 049508006107
                                                upc14: 00049508006107
                                                id: 2371

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 6                                                   
                                                Need some snack inspiration? Look no further than your grocery store deli
                                                section. #InTheDeliChallenge instagram.com/p/BhPB5iwngrY/…

                                                                1             3


                                                Ariellé @_Urri · Apr 6                                                                   
                                                Pretzel Crisps are heavenly


                                                      Swaggy P         @Apple_Dip
                                                  Pretzels are trash...unless theyre from Auntie Ann's or in party mix


                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · Apr 6                                                   
                                                During the #InTheDeliChallenge, no app is off limits. Let’s get delicious.
                                                #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 45 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 45 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 2            7


                                                Loving Hands Animal @LovingHandsAC · Apr 6                                               
                                                @PretzelCrisps thanks for the follow!

                                                            
                                                LuckyCatBeauty @LuckyCatBeauty · Apr 5                                        
                                                I need to admit I’m addicted to #snackfactory #pretzelcrisps Now in #glutenfree
                                                #cantstopwontstop #12stepsofpretzelsaddicts #getlucky #ifeelbetter #thankyou
                                                #munchies #cheese&crackers #toddlerdiet #justsayin @PretzelCrisps

                                                                              1

                                                ϻσરɠﾑղ βﾑℓﾑ        @morgsb30 · Apr 5                                                     
                                                Roasted red pepper hummus & pretzel crisps..

                                                                              1


                                                Razzticles    @RazzDagon · Apr 5                                                         
                                                Replying to @ItsBrendaBanks
                                                Yes I see pretzel crisps, I'm on my way

                                                            
                                                Richard(Nuggets 4-1) @richyouwild · Apr 5                                                
                                                Replying to @richyouwild @Hadly_4
                                                Made crisp by being fried baked or dried I should say. Pretzel crisps are baked I
                                                do believe lol could be wrong though

                                                     1                        1


                                                spooky Hads           @Hadly_4 · Apr 5                                                   
                                                Settle this PLEASE: are pretzel crisps considered chips?

                                                 21% Yes

                                                 79% No

                                                84 votes • Final results



                                                     2      
                                                Show this thread

                                                Hilarity for Charity 
                                                                      @Hilar4Charity · Apr 5                              
                                                Huge, ginormous, every-adjective-for-big THANK YOU to @lyft,
                                                @SalchetoWinery, @Massanois, @MSCBSP, @Sothebys, @krispykreme,
                                                @kettlebrand, @PretzelCrisps, @rivetrevolution, @CrownRoyal, @lacroixwater,
                                                @GuinnessGB, & @tossware for playing a big part is helping make #HFC2018
                                                happen


       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 46 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 46 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                5            22


                                                Tej @iSteezWithEase · Apr 5                                                             
                                                i really need to know why da fuck pretzel crisps are so good

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 5                                                  
                                                Want to switch up your snack routine? Our walnut cheese ball is calling:
                                                ow.ly/rR2230jdNZo #InTheDeliChallenge




                                                                7            6


                                                SABLE @sableminks · Apr 5                                                               
                                                Garlic permesan Pretzel crisps are stinky but delicious! LOL

                                                            
                                                Lee        @leanna_chabot · Apr 4                                                       
                                                Replying to @HannahQuinlan_
                                                The jalapeño pretzel crisps & jalapeño cheetos !!!

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Apr 4                                                  
                                                Attention snackers - you need to try this #RethinkYourPretzel
                                                instagram.com/p/BhJvvcBnh_B/…

                                                                1            5


                                                Pretzel Crisps® @PretzelCrisps · Apr 4                                                  



       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 47 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 47 of 51



                                                In honor of #InternationalCarrotDay, we’re all in on slaw #InTheDeliChallenge
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                               1             11


                                                Pretzel Crisps® @PretzelCrisps · Apr 4                                                  
                                                Replying to @autumnroses4u
                                                We hope not!

                                                                             1


                                                Cars and Trucks For You @CarsandTrucksFl · Apr 4                         
                                                Thanks for Following :} @travelbites_us @NilsSmith @gemstars @onesoleshoes
                                                @parsnips_blog @Alchemy_Deana @PretzelCrisps @flippinworthit
                                                @whiskynsunshine @FacilityGov @Gutterssolution @morewless

                                                                             1


                                                Box Lunch Brigade @boxlunchbrigade · Apr 4                                     
                                                #whatsinthebox Today’s Elementary School Lunch featured a Smoked ham and
                                                Swiss wrap with a honey-Dijon dressing with pretzel crisps and fresh veggies for
                                                snacking:) #boxlunchbrigade #healthylunch #lunchbox #schoolfundraiser #ham
                                                #wraps @subscription #lunch #niagara #localbusiness




                                                                             1




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 48 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                    Page 48 of 51




    Home         Moments                      Ashley @BudgetBiRite · Apr
                                                                pretzel      4 since:2018-04-01 until:2018-04-30
                                                                        crisps                             Have an account? Log in 


                                                @Gutterssolution @time4meditation @Sugarspunrun @pun_slingers
 pretzel crisps since:2018-04-01 until:2018-04-30
                               @RandyMurray10 @WeightsIifting @EasyAsPoc @HodgsonMill @AskDocG
                                                @Mike_Foti @deelishrecipes @Burnsedward77

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts            1                                                       
                                                Autumn Rose          @autumnroses4u · Apr 3                                       
                                                Dark chocolate covered pretzel crisps will be the death of me

                                                     3                        1


                                                L.R. Broussard @dbl_mm · Apr 3                                                    
                                                @PretzelCrisps Thanks for the follow!

                                                             
                                                slurp @jscoe663 · Apr 3                                                           
                                                "it will not go with these pretzel crisps"

                                                                1             5


                                                Horrorchata @pearlajam · Apr 3                                                    
                                                Roasted garlic hummus with pretzel crisps

                                                                              4


                                                    Spooky Ki     @ceruleanDeath · Apr 3                                          
                                                Me: damn im thirsty
                                                Also me: [continues to eat pretzel crisps]

                                                             
                                                Koda↓ @CvpnKoda · Apr 3                                                       
                                                Let’s play a game called “how long am I gonna keep this sealed bag of pretzel
                                                crisps in my bag for”
                                                Total days rn is like 3.

                                                             
                                                kerry @kascannell · Apr 3                                                         
                                                I woke up at 11am and am currently surviving on pretzel crisps and Thor
                                                ragnarok

                                                                              3


                                                Naomi Skyee @nskyee2 · Apr 3                                                   
                                                I’ve eaten pretzel crisps and hummus for breakfast every day for at least a week
                                                now

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 3                                            
                                                Replying to @jmunro24
                                                Thank you for bringing this to our attention! We will share it with the team
                                                immediately. Please share this info here: slletsconnect.com/pretzel-crisps/ so we
                                                can make it right!

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 3                                            
                                                #Rethink boring meatballs with #PretzelCrisps! #InTheDeliChallenge




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 49 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                        Page 49 of 51




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                 4            10


                                                Yesi    @yesi__rosas · Apr 3                                                             
                                                Pretzel crisps and roasted red pepper hummus is my new go to

                                                                              3


                                                javi   @Javi_XCX · Apr 3                                                                 
                                                Goodnight to milk chocolate pretzel crisps only

                                                             
                                                Bobby Rosati @BobbyRosati · Apr 2                                                        
                                                @southerncomfort @Gatorade @UnderArmour @FoamWarehouse
                                                @PretzelCrisps @Fender @MonsterEnergy


                                                  Normal Person @NormlPersn
                                                  I added a video to a @YouTube playlist youtu.be/Iyzd1YzT_BA?a Normal
                                                  Person Podcast #020


                                                             
                                                Mellinda Lanier @MellindaLanier · Apr 2                                      
                                                Thank you Pretzel Crisps® for the follow! Be sure to follow me on Facebook &
                                                Periscope MellindaLanier for your daily business tips to help you grow into
                                                #YourGeniusZone bit.ly/2cj2THL

                                                             
                                                Tiffany Chu @FitForChu · Apr 2                                                           
                                                Chicken, strawberry, kale salad, pretzel crisps, and string cheese.... total of 6
                                                weight… instagram.com/p/BhE0mKigdA1/

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Apr 2                                                   
                                                Stopping, sitting, snacking #RethinkYourPretzel
                                                instagram.com/p/BhEwavGH1Tl/…

                                                                 1            2


                                                Pretzel Crisps® @PretzelCrisps · Apr 2                                       
                                                What can you make with ingredients found in the deli section? We'll be showing
                                                you all month long! #InTheDeliChallenge ow.ly/y6cN30jdNGi




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 50 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                       Page 50 of 51




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-04-01 until:2018-04-30



 pretzel crisps since:2018-04-01 until:2018-04-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                3            5


                                                Pretzel Crisps® @PretzelCrisps · Apr 1                                           
                                                In April we celebrate #NationalPretzelDay. National Pretzel Day is the best day.
                                                The best day deserves more days, so PRETZEL MONTH is born!
                                                instagram.com/p/BhB8VCjnD2z/…

                                                     1          1            8


                                                Normal Person @NormlPersn · Apr 1                                         
                                                Official Normal Person Podcast sponsors PRETZEL CRISPS are Everywhere ! #NP
                                                #NormalPerson… instagram.com/p/BhCMvSJAVPv/

                                                                1            2


                                                Pretzel Crisps® @PretzelCrisps · Apr 1                                            
                                                Happy #Easter friends! Make a deli snack with all those tasty ingredients to kick
                                                off the #InTheDeliChallenge with us.




                                                                3            5


                                                Sarah @Melendez_89 · Mar 31                                                             
                                                Nothing beats pretzel crisps and red pepper hummus as a snack! Fucking
                                                delicious.

                                                                             3


                                                Bobby Rosati @BobbyRosati · Mar 31                                     
                                                youtube.com/watch?v=wEkPYd… #MarchMadness2018 #MarchMadness
                                                #SisterJean #Michigan #FinalFour2018 #Jeff @southerncomfort @UnderArmour
                                                @Gatorade @PretzelCrisps @Fender @FoamFactory | @NormlPersn

                                                                       Normal Person Podcast #019
                                                                       Normal Person Podcast S2 E7 #019: Matt flakes out on
                                                                       Prinecs Challenge Again! But we also hit on Bobby's diet
                                                                       as well ass an update on our sponsors and a new...
                                                                       youtube.com




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 51 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-04-01 until:2018-04-30 - Twitter Search                                                   Page 51 of 51




    Home         Moments                                                                             Have an account? Log in
                                                              pretzel crisps since:2018-04-01 until:2018-04-30



                                                
 pretzel crisps since:2018-04-01 until:2018-04-30
                                                                           Back to top ↑

 Top    Latest     People    Photos   Videos   News   Broadcasts                                                                    




       Case 3:17-cv-00652-KDB-DSC Document 44-8 Filed 10/29/18 Page 52 of 52

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
